Citation Nr: 1760487	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO. 12-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for anxiety disorder, not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel

INTRODUCTION

The Veteran had active duty service from September 1980 to June 1990 and from November 1990 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2016. The transcript of the hearing has been associated with the Veteran's claims file. 

This matter was previously before the Board in June 2016 and remanded for additional development. Subsequent to the Board's remand, the RO granted service connection for the Veteran's gynecological disability in an August 2017 rating decision. The grant of service connection represents a full grant of benefits sought on the that issue, and is no longer before the Board.

As discussed below, the appeal must be remanded for additional development on an issue presented. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Further development is required prior to adjudicating the Veteran's claim for anxiety disorder, NOS. The Veteran contends that her anxiety disorder symptoms are worse than the 50 percent disability rating she is assigned.

The Veteran had a VA examination in August 2017. However, the examiner did not have access the Veteran's file or medical records to review. Some observations reported by the August 2017 examiner are in conflict with statements made by the Veteran during the pendency of the appeal. Since these conflicts were not resolved, the August 2017 opinion is inadequate requiring a supplemental opinion. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Without access to the Veteran's claims file, the examiner did have the opportunity to review pertinent records and statements made by the Veteran to her treating providers, or written statements submitted by the Veteran and her family. 

Accordingly, the case is REMANDED for the following action:

1. Contact the VA examiner who conducted the August 2017 VA examination, or another appropriate examiner to obtain a supplement medical opinion to determine the nature, extent and severity of the Veteran's anxiety disorder, NOS claim. The claims folder and copies of all pertinent records must be made available to the examiner. All indicated tests should be performed. The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's psychiatric condition. The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

Although, the examiner should review the entire record, the examiner's attention is directed to the Veteran's November 2014 statement that she does not socialize with anyone, and is pushing her family members away and the Veteran's March 2015 notice of disagreement, where the Veteran reports her children have told her that she has let herself go, and also that she doesn't trust herself when she has disagreements at work. Additionally, at the March 2016 Board hearing the Veteran reported getting "thrown out" of various retail stores because of how she reacts during disagreements.

2. Thereafter, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and an opportunity to respond. Then return the case to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




